Exhibit 10.1

MORGANS HOTEL GROUP CO.

475 Tenth Avenue

New York, New York

August 30, 2013

Michael Gross

49 Murray Street

New York, New York 10007

Dear Michael:

As we have discussed and mutually agreed, your employment with Morgans Hotel
Group Co. (the “Company”) will end, effective as of August 30, 2013 (the
“Separation Date”). The purpose of this letter agreement (the “Agreement”) is to
confirm the terms concerning your separation from employment, as follows:

1. Separation. As of the Separation Date, you will be deemed to have resigned
from and to no longer hold any positions or offices with the Company or any of
its Affiliates (as defined below). The Company agrees to release a mutually
agreeable public statement regarding your departure in the form attached hereto
as Exhibit A and you and the Company agree to make public statements consistent
with the substance thereof.

2. Final Salary Payment. You will receive, on or before the next regular Company
payday following the Separation Date, pay for all work you performed for the
Company through the Separation Date, to the extent not previously paid, at the
Annual Base Salary rate in effect on the Separation Date. You acknowledge that
you have no earned but unused vacation days remaining as of the Separation Date;
accordingly, you will receive no payment for vacation days. Capitalized terms in
this Agreement are used with the meanings set forth in the Employment Agreement
between you and the Company dated as of March 20, 2011 and amended as of
February 28, 2013 (as amended, the “Employment Agreement”, attached hereto as
Exhibit B) unless otherwise defined in this Agreement.

3. Severance Benefits. In consideration of your acceptance of this Agreement:

(a) The Company will pay you a lump sum in the gross amount of $500,000. Such
payment shall be made by wire transfer on the later to occur of the following:
(i) within four business days of the date this Agreement takes effect (which
shall be the date it has been signed by both you and the Company) or (ii) the
Separation Date,



--------------------------------------------------------------------------------

(b) The Company will grant you, on the Separation Date, 58,334 Stock Units (as
such term is defined in the Company’s Amended and Restated 2007 Omnibus
Incentive Plan (the “Plan”)) under the Plan which will vest on the Separation
Date (such grant, the “Immediately Vesting Award”). The terms and conditions of
the Immediately Vesting Award will be set forth in a separate award agreement
(the “Immediately Vesting Award Agreement”, attached hereto as Exhibit C). The
Immediately Vesting Award will be subject to the terms of the Plan and the
Immediately Vesting Award Agreement.

(c) The Company will grant you, on the Separation Date, 25,000 Stock Units (as
such term is defined in the Plan) under the Plan which will vest on the first
anniversary of the Separation Date (such grant, the “One Year Vesting Award”).
The terms and conditions of the One Year Vesting Award will be set forth in a
separate award agreement (the “One Year Vesting Award Agreement”, attached
hereto as Exhibit D). The One Year Vesting Award will be subject to the terms of
the Plan and the One Year Vesting Award Agreement.

(d) Any LTIP Units that are unvested as of the Separation Date will vest as of
the Separation Date, and will be subject to the Plan and the LTIP Agreement.

(e) Any Stock Options that are unvested as of the Separation Date will vest as
of the Separation Date, and will be subject to the Plan and the Stock Option
Agreement (as such term is defined in the Employment Agreement); provided,
however, that, notwithstanding any provision in the Plan or the Stock Option
Agreement to the contrary, all Stock Options that are vested as of the
Separation Date will remain exercisable for a period of one year following the
Separation Date.

(f) Effective as of the day following the Separation Date the Company waives
your non-competition obligations under Section 7(a) of the Employment Agreement
(but this shall not apply to the provisions of the penultimate sentence thereof
with respect to the deal pipeline list set forth in the letter agreement entered
into by the parties on August 30, 2013 (the “Deal Pipeline List”); for the
avoidance of doubt, this means that you shall not pursue in any location any
hotel management or food or beverage matters involving any of the entities,
products or brands appearing under the heading “All Locations Restricted” on the
Deal Pipeline List, and shall not pursue any hotel management or food or
beverage matters at the other hotel properties identified on the Deal Pipeline
List during the one year period following the Separation Date).

4. Acknowledgement of Full Payment and Withholding.

(a) You acknowledge and agree that the payments provided under Section 2 of this
Agreement are in complete satisfaction of any and all compensation due to you
from the Company, whether for services provided to the Company or otherwise,
through the Separation Date and that, except as expressly provided under this
Agreement, no further compensation is owed or will be paid to you.

 

-2-



--------------------------------------------------------------------------------

(b) All payments made by the Company under this Agreement shall be reduced by
any tax or other amounts required to be withheld by the Company under applicable
law and all other lawful deductions authorized by you, subject to the provisions
of the Immediately Vesting Award Agreement and the One Year Vesting Award
Agreement.

5. Status of Employee Benefits, Paid Time Off, Expenses and Equity.

(a) Except for any right you may have to continue your participation and that of
your eligible dependents in the Company’s medical, dental, and vision plans
under the federal law known as “COBRA”, your participation in all employee
benefit plans of the Company will end as of the Separation Date, in accordance
with the terms of those plans. You will not continue to earn paid time off or
other similar benefits after the Separation Date. You will receive information
about your COBRA continuation rights under separate cover.

(b) Within two (2) weeks following the Separation Date, you shall submit your
final expense reimbursement statement reflecting all business expenses you
incurred through the Separation Date, if any, for which you seek reimbursement,
and, in accordance with Company policy, reasonable substantiation and
documentation for the same. The Company will reimburse you for your authorized
and documented expenses within thirty (30) days of receiving such statement
pursuant to its regular business practice.

(c) Except as expressly provided herein, any equity awards granted to you by the
Company that are unvested as of the Separation Date will expire and be forfeited
as of the Separation Date, including without limitation any and all Stock Units
granted to you on February 28, 2013.

6. Continuing Obligations, Confidentiality and Non-Disparagement.

(a) You and the Company acknowledge that you and the Company continue to be
bound by your and its respective rights and obligations under Section 5,
Section 7(b), Section 7(c), Section 7(d) and Section 8 of the Employment
Agreement and you continue to be bound by your obligations under the penultimate
sentence of Section 7(a) of the Employment Agreement (collectively, your
obligations under Section 7(b), Section 7(c), Section 7(d), and under the
penultimate sentence of Section 7(a) of the Employment Agreement are referred to
as your “Continuing Obligations”), and provided further that with respect to
Section 8 of the Employment Agreement, (y) the Company’s indemnification
obligations thereunder, for the avoidance of doubt, shall not apply to claims
made by you which were released by you under this Agreement, and (z) you shall
not be entitled to any payment of legal fees in connection with your obligations
under Section 10 hereof, other than in matters in which you are to be presented
by the Company as a witness or in which there are claims pending or threatened
against you; provided further, that the Company’s compliance with Section 3 of
this Agreement shall be deemed compliance with Section 4 of the Employment
Agreement, for purposes of Sections 7(a) and 7(b) of the Employment Agreement;
and provided further that the Company shall not be obliged under Section 5 of
the Employment Agreement to pay any interest to you on account of any deferred
payments, or otherwise increase the payments expressly provided hereunder, and
provided further that the provisions of Section 5 of the Employment Agreement
concerning COBRA continuation reimbursement payments shall not apply.

 

-3-



--------------------------------------------------------------------------------

(b) You agree that you will not disparage or criticize the Company or any of its
past, present or future directors, shareholders, officers, members, managers,
general and limited partners, their management of the Company or the Company’s
business or its products or services, or employees, and that you will not
otherwise do or say anything that could disrupt the good morale of employees of
the Company or harm the interests or reputation of the Company. The Company
agrees that it, its officers, directors, or senior executives will never
disparage or criticize you or your management of the Company, or your management
of any entities by which you are employed or of which you are a principal that
are known to the Company or its directors and executive officers, and that the
Company will not otherwise do or say anything that could harm your interests or
reputation. Statements made to a government regulator or investigator or in
testimony in any proceeding or in connection with and relevant to a proceeding
to enforce this Agreement shall not constitute a violation of this Section 6(b).

(c) For the purposes of this Agreement, “Affiliates” means all persons and
entities directly or indirectly controlling, controlled by or under common
control with the Company, where control may be by management authority, equity
interest or otherwise.

7. Representations regarding Return of Company Documents and Other Matters. In
signing this Agreement, you represent and warrant that you have returned to the
Company any and all documents, materials and information (whether in hardcopy,
on electronic media or otherwise) related to the business of the Company and its
Affiliates (whether present or otherwise), and all keys, access cards, credit
cards, computer hardware and software (in each case without deletion of files or
other data), telephones and telephone-related equipment and all other property
of the Company or any of its Affiliates in your possession or control. Further,
you represent and warrant that you have not retained any copy or derivation of
any documents, materials or information (whether in hardcopy, on electronic
media or otherwise) of the Company or any of its Affiliates. Recognizing that
your employment with the Company will end as of the Separation Date, you agree
that you will not, following the Separation Date, for any purpose, attempt to
access or use any computer or computer network or system of the Company or any
of its Affiliates, including without limitation the electronic mail system.
Further, you acknowledge that you have disclosed to the Company all passwords
necessary or desirable to obtain access to, or that would assist in obtaining
access to, all information which you have password-protected on any computer
equipment, network or system of the Company or any of its Affiliates.

 

-4-



--------------------------------------------------------------------------------

8. Release of Claims.

(a) In consideration of and in exchange for the Company’s agreement to make the
payments and provide the other benefits to you contained in this Agreement, on
your own behalf and that of your heirs, executors, administrators,
beneficiaries, personal representatives and assigns, you agree that this
Agreement shall be in complete and final settlement of any and all causes of
action, rights and claims, whether known or unknown, that you have had in the
past, now have, or might now have, including without limitation any such causes
of action, rights or claims in any way related to, connected with or arising out
of your employment, service as a director, role as an investor, or the
termination of any of the foregoing or pursuant to the wage and hour, wage
payment and fair employment practices laws and statutes of the city of New York,
the state of New York or any other localities or states in which you have
provided services to the Company (each as amended from time to time), the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Fair Labor Standards Act, the Employee
Retirement Income Security Act, and/or any other federal, state or local law,
regulation or other requirement, and you hereby release and forever discharge
the Company, its Affiliates and all of their respective past, present and future
directors, shareholders, officers, members, managers, general and limited
partners, employees, employee benefit plans, administrators, trustees, agents,
representatives, successors and assigns, and all others connected with any of
them, both individually and in their official capacities, from any and all such
causes of action, rights and claims, and you represent that no such causes of
action, rights or claims have been filed as of the effective date of this
Agreement. Excluded from the scope of this release of claims are any causes of
action, rights and claims under this Agreement arising after its effective date.

(b) In signing this Agreement, you give the Company and its Affiliates assurance
that you have signed it voluntarily and with a full understanding of its terms;
that you have had sufficient opportunity before signing this Agreement to
consider its terms and to consult with any of your immediate family and your
legal and tax advisors; and that you have not relied on any promises or
representations, express or implied, that are not set forth expressly in this
Agreement.

(c) In consideration of and in exchange for your obligations hereunder, on its
own behalf, on behalf of any other entities of which the Company is the majority
owner, and on behalf of the successors and assigns of any of the foregoing
(collectively, the “Company Releasors”), the Company hereby (i) agrees that this
Agreement shall be in complete and final settlement of any and all causes of
action, rights and claims, whether known or unknown, that the Company Releasors
have had in the past, now have, or might now have, including without limitation
any such causes of action, rights or claims in any way related to, connected
with or arising out of your employment, board service or role as an investor or
the termination of any of the foregoing under or pursuant to any federal, state
or local laws, regulations or other requirements, and (ii) releases and forever
discharges you and your heirs, executors, administrators beneficiaries, personal
representatives and assigns, and all others connected with any of them, both
individually and in their official capacities, from any and all such causes of
action, rights and claims. The Company represents and warrants that no entity or
person has majority ownership of the Company’s common stock. Excluded from the
scope of this release of claims are (y) any causes of action, rights and claims
under this Agreement arising after its effective date and (z) any causes of
action, rights and claims arising from any criminal conduct or willful bad faith
acts by you of which Jason Kalisman is not aware as of the effective date of
this Agreement. The Company will not oppose your dismissal from the action
entitled OTK Associates, LLC v. Robert Friedman, et al. and Morgans Hotel Group
Co., CA No. 8447-VCL pending in the Court of Chancery of the State of Delaware
(the “Delaware Litigation”), provided that this shall not preclude, and you
agree that you shall not assert the fact of such dismissal as precluding, the
Company from seeking your rejoinder to the Delaware Litigation on the basis
of any causes of action, rights or claims arising from any criminal conduct or
willful bad faith acts by you of which Jason Kalisman is not aware as of the
effective date of this Agreement, or from opposing your dismissal from the
Delaware Litigation on the basis of any causes of action, rights or claims
arising from any criminal conduct or willful bad faith acts by you prior to the
effective date of this Agreement first discovered by Jason Kalisman after the
effective date of this Agreement.

 

-5-



--------------------------------------------------------------------------------

9. Dispute Resolution.

(a) This is a New York contract and shall be governed and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws principles thereof.

(b) You and the Company hereby submit to the exclusive jurisdiction of the state
and federal courts in the State and County of New York in connection with any
dispute arising out of this Agreement. To the extent permitted by law, you and
the Company waive any and all rights to a jury trial with respect to any dispute
arising out of this Agreement.

10. Cooperation. Upon reasonable notice, you will (a) make yourself reasonably
available to the Company’s Board of Directors and to your successor as Chief
Executive Officer of the Company for general advice regarding leadership
transition at the Company; (b) furnish the Company promptly, following specific
request being made by an executive officer of the Company, with any records and
information in your possession acquired by you during or after the period of
your service to the Company that relate to or arise out of (i) your service with
the Company or any of its Affiliates or (ii) any Company matters arising in
whole or in part during the period of such service (other than records and
information as to which you properly may assert on your own behalf the
attorney-client privilege or attorney work product doctrine) and (c) communicate
with the Company and its advisors in response to requests for such records and
information, and will provide testimony as a witness in a Proceeding (as such
term is defined in Section 8(a) of the Employment Agreement) if requested to do
so by the Company at reasonable times on reasonable notice to you. Nothing
herein shall limit your obligations to provide testimony, records or information
in response to any subpoena or other legal process issued in connection with any
Proceeding, and you shall be entitled to reimbursement for reasonable attorneys’
fees and expenses incurred by you in connection with all such testimony and
response to any such subpoena or other legal process in accordance with and
subject to the requirements of Section 8(a) of the Employment Agreement. The
Company will make reasonable efforts to avoid having such requests by the
Company require you to take any action that would interfere with your work and
business responsibilities, and you and the Company will in good faith attempt to
schedule any meetings or other appearances in a manner that will not interfere
with your work and business responsibilities. The Company will reimburse you,
within fifteen (15) days following your request for reimbursement, for travel
and lodging expenses reasonably incurred and any actual lost wages in connection
with Company requests for assistance under this Section 10.

 

-6-



--------------------------------------------------------------------------------

11. Miscellaneous.

(a) This Agreement, together with its Exhibits, constitutes the entire agreement
between you and the Company, and supersedes all prior and contemporaneous
communications, agreements and understandings, whether written or oral, with
respect to your employment, its termination and all related matters, excluding
only:

 

  (i) the Continuing Obligations, all of which shall remain in full force and
effect in accordance with their terms,

 

  (ii) any prior award agreements, all of which shall remain in full force and
effect in accordance with their terms except as modified by this Agreement,

 

  (iii) the Deal Pipeline List.

(b) The Company represents and warrants that (i) this Agreement, the Immediately
Vesting Award, and the One Year Vesting Award have been duly authorized by the
Company’s Board of Directors or Compensation Committee, as applicable, (ii) the
Immediately Vesting Award and the One Year Vesting Award are within the 10% safe
harbor established by the fifth sentence of Section 10.2 of the Plan, and
(iii) the shares of Stock deliverable following vesting of the Restricted Stock
Units under the Immediately Vesting Award and the One Year Vesting Award have
been registered pursuant to a Form S-8 Registration Statement filed by the
Company under the Securities Act of 1933, as amended, and the Company will use
its reasonable efforts to keep such Form S-8 effective until delivery of the
shares of Stock vested under such Awards.

(c) This Agreement may not be modified or amended, and no breach shall be deemed
to be waived, unless agreed to in writing by you and the Chair of the Board of
Directors of the Company or his expressly authorized designee. The captions and
headings in this Agreement are for convenience only, and in no way define or
describe the scope or content of any provision of this Agreement.

(d) This Agreement may be executed in two or more counterparts, each of which
shall be an original and all of which together shall constitute one and the same
instrument.

(e) Both parties have participated in the drafting of this Agreement and no
inference shall be drawn against either party based on its role in such
drafting.

 

-7-



--------------------------------------------------------------------------------

If the terms of this Agreement are acceptable to you, please sign, date and
return it to me on the Separation Date. When you and the Company have signed it,
this Agreement shall take effect as a legally binding agreement between you and
the Company on the basis set forth above. The enclosed copy of this letter,
which you should also sign and date, is for your records.

 

Sincerely, MORGANS HOTEL GROUP CO. By:  

/s/ Jason T. Kalisman

 

Date: August 30, 2013

 

Print Name: Jason T. Kalisman

 

Print Title: Interim Chief Executive Officer

 

Accepted and agreed: Signature:  

/s/ Michael Gross

  Michael Gross Date: August 30, 2013

 

-8-



--------------------------------------------------------------------------------

Exhibit A

Public Statement

MORGANS HOTEL GROUP ANNOUNCES THAT MICHAEL GROSS RESIGNS

Michael Gross, who has served as Chief Executive Officer of Morgans Hotel Group
Co since 2011, has announced that he is stepping down from that role to pursue
new opportunities.

[ABC] [DEF] of Morgans has been named the Company’s Chief Executive Officer on
an interim basis, effective immediately. [DEF] will continue to serve in his
role as [XYZ].



--------------------------------------------------------------------------------

Exhibit B

EMPLOYMENT AGREEMENT FOR MICHAEL GROSS

AMENDMENT NO. 1

This Amendment No. 1 to the Employment Agreement for Michael Gross (this
“Amendment No. 1”), dated February 28, 2013, by and between Morgans Hotel Group
Co., with a principal place of business at 475 Tenth Avenue, New York, NY 10018
(the “Company” or “Employer”) and Michael Gross (“Executive”).

WHEREAS, Executive and the Company previously entered into an Employment
Agreement, dated and effective as of March 20, 2011 (the “Agreement”); and

WHEREAS, the Parties desire to amend the Agreement to extend the term of the
Executive’s employment under the Agreement;

NOW, THEREFORE, the Parties agree as follows, effective as of March 20, 2011 as
if included within the original Agreement:

 

  1. All capitalized terms used in the Amendment No. 1 and not otherwise defined
shall have the meaning assigned to them in the Agreement.

 

  2. The Agreement is hereby amended by deleting the text of Section 1 and
replacing it with the following:

The Company hereby employs the Executive, and the Executive hereby accepts
employment with the Company, on the terms and conditions of this Agreement, for
the period commencing on the Effective Date and ending on the fourth anniversary
of the Effective Date (the “Employment Period”), subject to the provisions for
early termination or extension as hereinafter provided. The Company (but not the
Executive) will have the right to offer (the “Extension Offer”) to extend the
Employment Period by six (6) months (the “Extension Period”) by giving notice to
Executive of such offer no less than seventy-five (75) days prior to the end of
the initial Employment Period. During any Extension Period, the Executive shall
receive compensation on substantially the same terms as being provided at the
end of the initial Employment Period and will receive a cash bonus, payable on
the last day of the Extension Period, in an amount equal to one-half of the
Annual Bonus paid to the Executive with respect to the 2014 fiscal year. In the
event that the parties hereafter agree to extend Executive’s employment beyond
the end of the Extension Period the amount of the pro-rated cash bonuses paid by
the Company with respect to the Extension Period and the period from January 1,
2015 to the fourth anniversary of the Effective Date will be taken into account
and be credited against any cash bonus that may become payable to Executive for
fiscal year 2015. The Executive shall have the right to accept or reject the
Extension Offer; if the Executive rejects the Extension Offer and terminates
employment, such termination will be deemed to be a termination due to
non-renewal of the Agreement by the Company for purposes of Section 4(d) below
and shall not be considered a termination under Section 4(c) below.



--------------------------------------------------------------------------------

  3. The Agreement is further amended by deleting Section 2(b)(ii) and replacing
it with the following:

(ii) Annual Bonus. The Executive will be eligible for an annual cash bonus for
the Company’s 2011 fiscal year and for each other complete Company fiscal year
during the Employment Period (“Annual Bonus”) with a target payout of 100% of
Annual Base Salary. The target payout for the 2011 Annual Bonus shall be pro
rated, based on the number of days in the fiscal year from and including the
Effective Date to and including December 31, 2011, 50% of which shall be
guaranteed. The remaining 50% of the 2011 Annual Bonus shall depend on the
following performance metrics: 40% on EBITDA and 10% on the RevPAR Index, both
as established by the Compensation Committee of the Board of Directors. For each
other complete Company fiscal year during the Employment Period, the Executive’s
Annual Bonus will range from 50% up to 150% of target. The actual Annual Bonus
for each fiscal year shall be determined in good faith after consultation with
the Executive by the Compensation Committee based upon actual corporate and
individual performance for such year and shall be payable in accordance with the
procedures specified by the Compensation Committee. The Executive’s Annual Bonus
will be paid no later than seventy-five (75) days after the end of the
applicable bonus period (or, if earlier, as provided in Section 4 below). Except
as provided in Section 4 of this Agreement, Employee must be employed by the
Company on the date bonuses are paid to Company employees in order to be
entitled to receive a bonus. To the extent the Annual Bonus exceeds 100% of
Annual Base Salary, the Compensation Committee may in its discretion, and
subject to applicable law, cause the Company to pay such excess in the form of
fully vested equity compensation awards under one of Company’s equity
compensation plans (which award may be subject to other conditions that the
Compensation Committee may determine).

 

  4. The provisions of this Amendment No. 1 may be amended and waived only with
the prior written consent of the parties hereto. This Amendment No. 3 may be
executed and delivered in one or more counterparts, each of which shall be
deemed an original and together shall constitute one and the same instrument.

 

  5. Except as set forth in this Amendment No. 1, the Agreement shall remain
unchanged and shall continue in full force and effect.

*        *        *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment No. 1 on the date first written above.

 

MORGANS HOTEL GROUP CO. By:  

    /s/ Richard Szymanski

Name:   Richard Szymanski Title:   Chief Financial Officer EXECUTIVE

    /s/ Michael Gross

Michael Gross



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

(MICHAEL GROSS)

This EMPLOYMENT AGREEMENT (this “Agreement”), dated on March 20, 2011, between
Morgans Hotel Group Co., a Delaware corporation (the “Company”), and Michael
Gross (the “Executive”) shall become effective as of March 20, 2011 (the
“Effective Date”).

1. Employment Period

The Company hereby employs the Executive, and the Executive hereby accepts
employment with the Company, on the terms and conditions of this Agreement, for
the period commencing on the Effective Date and ending on the third anniversary
of the Effective Date (the “Employment Period”), subject to the provisions for
early termination or extension as hereinafter provided. The Company (but not the
Executive) will have the right to offer (the “Extension Offer”) to extend the
Employment Period by six (6) months (the “Extension Period”) by giving notice to
Executive of such offer no less than seventy-five (75) days prior to the end of
the initial Employment Period. During any Extension Period, the Executive shall
receive compensation on substantially the same terms as being provided at the
end of the initial Employment Period and will receive a cash bonus, payable on
the last day of the Extension Period, in an amount equal to one-half of the
Annual Bonus paid to the Executive with respect to the 2013 fiscal year. In the
event that the parties hereafter agree to extend Executive’s employment beyond
the end of the Extension Period the amount of the pro-rated cash bonuses paid by
the Company with respect to the Extension Period and the period from January 1,
2014 to the third anniversary of the Effective Date will be taken into account
and be credited against any cash bonus that may become payable to Executive for
fiscal 2014. The Executive shall have the right to accept or reject the
Extension Offer; if the Executive rejects the Extension Offer and terminates
employment, such termination will be deemed to be a termination due to
non-renewal of the Agreement by the Company for purposes of Section 4(d) below
and shall not be considered a termination under Section 4(c) below.

2. Terms of Employment

(a) Position and Duties

(i) During the Employment Period, the Executive shall serve as Chief Executive
Officer of the Company with the customary and usual authority, duties and
responsibilities attendant to such position and any other duties that may
reasonably be assigned by the Company’s Board of Directors (the “Board”) (taking
into consideration that the Company has an Executive Chairman and Chief
Operating Officer), and subject to such policies and procedures for coordinating
and consulting with the Executive Chairman consistent with the foregoing as the
Board, after consultation with the Executive, may adopt, from time to time. It
is understood that a portion of the Executive’s duties and responsibilities
contemplated above shall be provided to Morgans Group LLC (the “Operating
Company”). The Executive shall report to the Board.



--------------------------------------------------------------------------------

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
substantially all of the Executive’s business time, attention and energies to
the performance of the duties so that Executive can perform the duties
contemplated by Section 2(a)(i), and to perform such duties faithfully,
diligently and to the best of the Executive’s abilities and subject to such
laws, rules, regulations and policies from time to time applicable to the
Company’s executives. Notwithstanding the above, Executive shall be entitled to
attend to personal and family affairs and investments, be involved in not for
profit, charitable and professional activities and, with the Board’s prior
consent, serve on boards of other organizations, provided that all of the
foregoing does not, in the aggregate, materially interfere with Executive’s
responsibilities hereunder.

(iii) During the Employment Period, (i) the Executive agrees to continue to
serve as a director of the Company; and (ii) the Company agrees that the
Executive shall be nominated for election as a director of the Company at each
annual meeting of the Company’s stockholders or other meeting of the Company’s
stockholders at which directors are elected and be nominated as a member of the
investment committee of the Board of Directors. Any failure by the Board to
nominate the Executive for election as a director of the Company in accordance
with clause (ii) above or failure to be elected to the Board or to the
investment committee shall constitute Good Reason for the Executive to terminate
his employment in accordance with Section 3(c) of this Agreement.

(b) Compensation

(i) Annual Base Salary. During the Employment Period, the Executive shall
receive an annual base salary (“Annual Base Salary”) equal to $750,000 (payable
semi-monthly), which shall be subject to annual performance reviews and may be
increased at the good faith discretion of the Board or the Compensation
Committee of the Board (the “Compensation Committee”) in accordance with
standard practices of the Company. The term “Annual Base Salary” as utilized in
this Agreement shall refer to Annual Base Salary as so increased. Annual Base
Salary shall not be less than $750,000 without the prior written consent of the
Executive.

(ii) Annual Bonus. The Executive will be eligible for an annual cash bonus for
each of the Company’s 2011, 2012, and 2013 fiscal years (“Annual Bonus”) with a
target payout of 100% of Annual Base Salary. The target payout for the 2011
Annual Bonus shall be pro rated, based on the number of days in the fiscal year
from and including the Effective Date to and including December 31, 2011, 50% of
which shall be guaranteed. The remaining 50% of the 2011 Annual Bonus shall
depend on the following performance metrics: 40% on EBITDA and 10% on the RevPAR
Index, both as established by the Compensation Committee of the Board of
Directors. For 2012 and 2013, the Annual Bonus will range from 50% up to 150% of
target. The actual Annual Bonus for each fiscal year shall be determined in good
faith after consultation with the Executive by the Compensation Committee based
upon actual corporate and individual performance for such year and shall be
payable in accordance with the procedures specified by the Compensation
Committee. The Executive’s Annual Bonus will be paid no later than seventy-five
(75) days after the end of the applicable bonus period (or, if earlier, as
provided in Section 4 below). Except as provided in Section 4 of this Agreement,
Employee must be employed by the Company on the date bonuses are paid to Company
employees in order to be entitled to receive a bonus. To the extent the Annual
Bonus exceeds 100% of Annual Base Salary, the Compensation Committee may in its
discretion, and subject to applicable law, cause the Company to pay such excess
in the form of fully vested equity compensation awards under one of Company’s
equity compensation plans (which award may be subject to other conditions that
the Compensation Committee may determine).

 

2



--------------------------------------------------------------------------------

(iii) Stock Option Award. On the Effective Date, the Company shall grant to the
Executive a non-qualified option to purchase 300,000 shares of the Company’s
common stock (the “Stock Option”) under the Morgans Hotel Group Co. Amended and
Restated 2007 Omnibus Incentive Plan (the “Incentive Plan”). Except as otherwise
provided in Section 4 upon certain events of termination, subject to the
Executive’s continued employment with the Company, the Stock Option shall vest
and become exercisable with respect to 33-1/3% of the shares subject thereto on
each of the first, second, and third anniversaries of the Effective Date.
Consistent with the foregoing, the terms and conditions of the Stock Option
shall be set forth in an award agreement (the “Stock Option Agreement”) in the
form attached as Exhibit A hereto, to be entered into by the Company and the
Executive concurrently herewith and which shall evidence the grant of the Stock
Option. The Company shall determine whether future awards will be awarded to the
Executive in its sole good faith discretion.

(iv) Equity Award. On the Effective Date, the Company shall grant to the
Executive 125,000 long term incentive units (the “LTIP Units”) under the
Incentive Plan. Except as otherwise provided in Section 4 upon certain events of
termination, subject to the Executive’s continued employment with the Company,
the LTIP Units shall vest with respect to 33-1/3% of the LTIP Units subject
thereto on each of the first, second, and third anniversaries of the Effective
Date. Consistent with the foregoing, the terms and conditions of such award
shall be set forth in an award agreement (the “LTIP Agreement”) in the form
attached as Exhibit B hereto, to be entered into by the Company and the
Executive and which shall evidence the grant of such award.

(v) Outperformance Award. On the Effective Date, the Company shall grant to the
Executive a performance incentive award entitling the Executive to 35% of the
“Total Outperformance Pool,” as such term is defined in the Outperformance Award
Agreement attached as Exhibit C hereto, subject to the terms and conditions of
such award agreement.

(vi) Additional Performance Incentive Award. On the Effective Date, the Company
shall grant to the Executive an additional performance incentive award entitling
the Executive to 35% of the “Promoted Interest Pool,” as such term is defined in
the Promoted Interest Pool Award Agreement attached as Exhibit D hereto, subject
to the terms and conditions of such award agreement.

 

3



--------------------------------------------------------------------------------

(c) Benefits

(i) Employee Benefits. During the Employment Period, the Executive shall be
entitled to participate in all employee benefit and other plans, practices,
policies and programs and fringe benefits and perquisites on a basis no less
favorable than that provided to other senior executives of the Company.

(ii) Vacations. The Executive shall be eligible for up to five weeks of annual
vacation to be accrued in accordance with the Company’s policy for its other
senior executives.

3. Termination of Employment

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Executive becomes Disabled during the Employment Period, the Company upon such
event shall give to the Executive written notice of its intention to terminate
the Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the
30 days after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” or becoming “Disabled” shall mean the inability of the Executive to
perform the Executive’s duties with the Company on a full-time basis for 180
business days during any consecutive twelve month period as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by the Company and acceptable to the Executive
or the Executive’s legal representative.

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period with or without Cause. For purposes of this Agreement, “Cause”
shall mean the occurrence of any one or more of the following events unless the
Executive has commenced and is diligently pursuing steps to correct the
circumstances constituting Cause (in those instances where such circumstances
can be corrected) within fifteen (15) business days after receipt of the Notice
of Termination and cures such circumstances in all material respects within
forty-five (45) business days after receipt of the Notice of Termination (as
defined below):

 

  (i) the Executive’s willful and continued failure to substantially perform his
duties with the Company as contemplated by Section 2(a)(i) (other than any such
failure resulting from the Executive’s incapacity due to physical or mental
illness or any such failure after his issuance of a Notice of Termination for
Good Reason), after a written demand for substantial performance is delivered to
the Executive by the Board, which demand specifically identifies the manner in
which the Board believes that the Executive has not substantially performed his
duties;

 

  (ii) a material breach by the Executive of his obligations under this
Agreement resulting in substantial economic or financial injury to the Company;

 

  (iii) the Executive’s willful commission of an act of fraud, theft or
dishonesty resulting in substantial economic or financial injury to the Company;

 

  (iv) the Executive’s conviction of, or entry by the Executive of a guilty or
no contest plea to, the commission of a felony; or

 

  (v) the Executive willfully engages in misconduct that is materially injurious
to the Company.

 

4



--------------------------------------------------------------------------------

For purposes of this provision, no act or omission on the part of the Executive
shall be considered “willful” unless it is done or omitted in bad faith or
without reasonable belief that the act or omission was in the best interests of
the Company. Any act or omission that was directed or authorized by the Board,
or approved, consented to, or acquiesced to by the Board, or based on advice of
counsel for the Company shall be conclusively presumed to have been done or
omitted in good faith and in the best interests of the Company. The cessation of
employment of the Executive shall not be deemed to be for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by at least 66 2/3% of the Board (excluding the Executive and the
Executive Chairman, to the extent either of them are members of the Board) at a
meeting of the Board called and held for such purpose (after reasonable notice
is provided to the Executive and the Executive is given an opportunity, together
with counsel, to be heard before the Board) finding that, in the good faith
opinion of the Board, the Executive is guilty of the conduct giving rise to
Cause for termination, and specifying the particulars thereof in detail.

(c) Good Reason. The Executive’s employment may be terminated by the Executive
with or without Good Reason. For purposes of this Agreement, “Good Reason” shall
mean the occurrence of any of the following events without the written consent
of the Executive:

(i) any change in the Executive’s title or the assignment to the Executive of
duties materially inconsistent with the Executive’s title, position, status,
reporting relationships, authority, duties or responsibilities as contemplated
by Section 2(a)(i), or any other action by the Company which results in a
material diminution or material adverse change in the Executive’s title,
position, status, reporting relationships, authority, duties or
responsibilities, other than (x) insubstantial or inadvertent actions not taken
in bad faith which are remedied by the Company within fifteen (15) business days
after receipt of notice thereof given by the Executive, or (y) other than
allocations of or changes in duties and responsibilities between the Executive
and the Executive Chairman;

(ii) any material failure by the Company to comply with any of the provisions of
this Agreement or any Related Agreement (as defined below), other than
insubstantial or inadvertent failures not in bad faith which are remedied by the
Company promptly after receipt of notice thereof given by the Executive;

(iii) any failure by the Company to comply with and satisfy Section 10(c);

(iv) any failure by the Board to nominate the Executive for election as a
director of the Company in accordance with Section 2(a)(iii), or any failure of
the Executive to be elected by the Company’s shareholders to be a member of the
Board or to be elected by the Board as a member of investment committee of the
Company; or

(v) any requirement that the Executive’s principal place of employment be at a
location more than 50 miles from his principal place of employment on the date
of this Agreement, resulting in a material increase in distance from the
Executive’s residence to his new place of employment;

 

5



--------------------------------------------------------------------------------

provided that the Executive’s resignation shall only constitute a resignation
for Good Reason hereunder if (x) the Executive provides the Company with a
Notice of Termination (as defined below) within 90 days after the initial
existence of the facts or circumstances constituting Good Reason, (y) the
Company has failed to cure such facts or circumstances within 30 days after
receipt of the Notice of Termination, and (z) subject to the last sentence of
Section 4(e), the Date of Termination (as defined below) occurs no later than
120 days after the initial occurrence of the facts or circumstances constituting
Good Reason.

(d) Notice of Termination. Any termination by the Company or by the Executive
shall be communicated by Notice of Termination to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the Date of Termination. The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company other than for Disability, the date of
receipt of the Notice of Termination or any later date specified therein within
30 days of such notice, (ii) if the Executive’s employment is terminated by the
Executive, 30 days after receipt of the Notice of Termination (provided, that,
the Company may accelerate the Date of Termination to an earlier date by
providing the Executive with notice of such action, or, alternatively, the
Company may place the Executive on paid leave during such period), (iii) if the
Executive’s employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be and (iv) if the Executive’s employment is
terminated due to the non-renewal of the Agreement at the end of the Employment
Period, the Date of Termination shall be the last day of the Employment Period.
Notwithstanding the foregoing, if within thirty (30) days after any Notice of
Termination is given, the party receiving such Notice of Termination notifies
the other party that a dispute exists concerning the termination, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties, by a binding and final arbitration
award or by a final judgment, order or decree of a court of competent
jurisdiction (the time for appeal therefrom having expired and no appeal having
been perfected).

(f) No Resignation from Board upon Termination. Upon the termination of the
Executive’s employment for any reason (other than for Cause), the Executive
shall have no obligation whatsoever to resign from the Board. A termination of
the Executive’s employment shall mean a termination of services of both the
Company and the Operating Company.

 

6



--------------------------------------------------------------------------------

4. Obligations of the Company upon Termination

(a) Other Than for Cause or For Good Reason. If, during the Employment Period,
the Company terminates the Executive’s employment other than for Cause or
Disability or the Executive terminates his employment for Good Reason (each, a
“Qualifying Termination”):

(i) The Company shall pay to the Executive an amount in a single lump sum within
10 days after the end of the revocation period for the Release Agreement
provided in Section 4(e) below (provided, however, that the amounts payable
pursuant to subparagraph (C) below, if any, will be paid at the same time the
bonuses for the year in which the Date of Termination occurs are paid), equal to
the sum of —

(A) an amount equal to the Executive’s Annual Base Salary (at the rate then
being paid to Executive) accruing through the Date of Termination to the extent
theretofore unpaid (the “Accrued Base Salary”) plus

(B) the amount of any Annual Bonus that, had he remained employed, would
otherwise have been paid to the Executive pursuant to Section 2 (b)(ii) above
for any fiscal year of the Company that ends on or before the Date of
Termination to the extent not previously paid (the “Prior Year Bonus”), plus

(C) (without duplication of the amount in clause (B)) a pro rata portion of the
Annual Bonus for the partial fiscal year in which the Date of Termination occurs
in an amount equal to the product of (A) the Annual Bonus calculated as of the
Date of Termination based on the extent to which the financial performance
targets applicable to such Annual Bonus (pro rated based on the number of days
in such fiscal year through the Date of Termination) are actually achieved for
the year, and (B) a fraction, the numerator of which is the number of days in
the year of termination through the Date of Termination and the denominator of
which is 365 (the “Pro-Rated Annual Bonus”) plus

(D) an amount equal to two (2) times Annual Base Salary.

(ii) During the period commencing on the Date of Termination and ending on the
date 18 months after the Date of Termination (the “COBRA Period”), provided that
the Executive properly elects to receive group health insurance continuation
coverage under Section 4980B of the Code and the regulations thereunder
(“COBRA”), the Company shall pay directly or reimburse the Executive for
premiums for such coverage ; provided, however, that if the Executive becomes
re-employed with another employer and is eligible to receive group health
insurance coverage under another employer’s plans, the Company’s obligations
under this Section 4(a)(ii) shall be reduced to the extent comparable coverage
is actually provided to the Executive and the Executive’s eligible family
members, and any such coverage shall be reported by the Executive to the
Company. Notwithstanding the foregoing, (A) if any plan pursuant to which the
Company is providing such coverage is not, or ceases prior to the expiration of
the period of continuation coverage to be, exempt from the application of Code
Section 409A under Treasury Regulation Section 1.409A-1(a)(5), or (B) the
Company is otherwise unable to continue to cover the Executive under its group
health plans, then, in either case, an amount equal to the monthly plan premium
payment shall thereafter be paid to the Executive as currently taxable
compensation in substantially equal monthly installments over the COBRA Period
(or the remaining portion thereof).

 

7



--------------------------------------------------------------------------------

All Company equity awards and other performance incentive awards, other than
awards provided pursuant to Sections 2(b)(v) and (vi), (which shall vest as set
forth in the applicable award agreement), shall fully vest on the Date of
Termination to the extent not vested. The Executive shall retain any vested
equity awards, which may not be revoked or annulled by the Company. Each vested
award (to the extent subject to exercise) shall be exercisable until the later
of (A) the twelve month anniversary of the Date of Termination and (B) the four
year anniversary of the date such award was granted. Notwithstanding this
Section 4(a), in the event that the Executive is terminated other than for Cause
or the Executive terminates employment for Good Reason following a Transactional
Change in Control (as defined in the Outperformance Award Agreement) and where
the Common Share Price (as defined in the Outperformance Award Agreement) does
not represent at least 4.5% compound annual growth rate since the Effective
Date, the amount payable by the Company pursuant to Section 4(a)(i)(D) shall
equal one (1) times the Annual Base Salary.

(b) Death; Disability. If, during the Employment Period, the Executive’s
employment shall terminate on account of death (other than via death after
delivery of a valid Notice of Termination for Good Reason or without Cause) or
Disability, the Company shall have no further obligations to the Executive other
than to pay to or provide the Executive (or his estate) the following:

(i) The Company shall pay to or provide the Executive (or his estate) the
following within 10 business days after the Executive’s death or the date on
which the Executive becomes Disabled: (A) the Accrued Base Salary through the
Date of Termination to the extent theretofore unpaid, (B) the Prior Year Bonus
to the extent theretofore unpaid, (C) the Pro Rated Annual Bonus (if any), and
(D) an amount equal to one times Annual Base Salary;

(ii) During the 12 month period following the Date of Termination, provided that
the Executive’s estate or beneficiaries or the Executive, as applicable,
properly elects to receive group health insurance continuation coverage under
COBRA, the Company shall pay directly or reimburse the Executive’s estate or
beneficiaries or the Executive, as applicable, for premiums for such coverage;
provided, however, that if the Executive becomes re-employed with another
employer and is eligible to receive group health insurance coverage under
another employer’s plans, the Company’s obligations under this Section 4(b)(ii)
shall be reduced to the extent comparable coverage is actually provided to the
Executive and the Executive’s eligible family members, and any such coverage
shall be reported by the Executive to the Company. Notwithstanding the
foregoing, (A) if any plan pursuant to which the Company is providing such
coverage is not, or ceases prior to the expiration of the period of continuation
coverage to be, exempt from the application of Code Section 409A under Treasury
Regulation Section 1.409A-1(a)(5), or (B) the Company is otherwise unable to
continue to cover the Executive under its group health plans, then, in either
case, an amount equal to the monthly plan premium payment shall thereafter be
paid to the Executive as currently taxable compensation in substantially equal
monthly installments over the 12 month period following the Date of Termination
(or the remaining portion thereof);

 

8



--------------------------------------------------------------------------------

All Company equity awards and other performance incentive awards, other than
awards provided pursuant to Sections 2(b)(v) and (vi) (which shall vest as set
forth in the applicable award agreement) shall fully vest on the Date of
Termination to the extent not vested. The Executive shall retain any vested
equity awards, which may not be revoked or annulled by the Company. Each vested
award (to the extent subject to exercise) shall be exercisable until the later
of (A) the twelve month anniversary of the Date of Termination and (B) the four
year anniversary of the date such award was granted.

(c) For Cause; Other than For Good Reason. If, during the Employment Period, the
Company shall terminate the Executive’s employment for Cause or the Executive
terminates his employment without Good Reason (including the failure by the
Executive to renew the Agreement at the end of the Employment Period after the
Company offers to do so no less than seventy-five (75) days prior to the end of
the Employment Period, as it may be extended pursuant to an employment agreement
with at least a three year term, aggregate cash and equity- and
performance-based compensation at least as favorable as the same provided for
hereunder and otherwise on terms no less favorable to Executive as those set
forth herein (any such non-renewal, an “Executive Non-Renewal”) the Company
shall pay to or provide the Executive (or his estate) the following within 10
business days after the Date of Termination: (A) the Accrued Base Salary through
the Date of Termination to the extent theretofore unpaid and (B) in the event of
an Executive Non-Renewal, the Prior Year Bonus to the extent theretofore unpaid.
The Executive shall retain any vested equity awards, which may not be revoked or
annulled by the Company. Each vested award (to the extent subject to exercise)
shall be exercisable (i) in the event of an Executive Non-Renewal, until the
later of (A) the twelve month anniversary of the Date of Termination and (B) the
four year anniversary of the date such award was granted, or (ii) in the event
of the termination of Executive’s employment for Cause or without Good Reason
(other than an Executive Non-Renewal), within ninety (90) days after the Date of
Termination.

(d) Expiration of Employment Period due to the Company’s Non-renewal of the
Agreement. If the Executive’s employment with the Company terminates by reason
of the expiration of the Employment Period other than due to an Executive
Non-Renewal, the Company shall pay to or provide the Executive the following
within 10 business days after the Date of Termination:

(i) the Accrued Base Salary through the Date of Termination to the extent
theretofore unpaid;

(ii) the Prior Year Bonus to the extent theretofore unpaid;

(iii) Subject to execution of the Release Agreement provided in Section 4(e)
below, the Company shall pay to the Executive an amount equal to one (1) times
the Annual Base Salary in a single lump sum within 10 days after the end of the
revocation period for the Release Agreement; and

 

9



--------------------------------------------------------------------------------

(iv) During the 12 month period following the Date of Termination, provided that
the Executive’s estate or beneficiaries or the Executive, as applicable,
properly elects to receive group health insurance continuation coverage under
COBRA, the Company shall pay directly or reimburse the Executive’s estate or
beneficiaries or the Executive, as applicable, for premiums for such coverage;
provided, however, that if the Executive becomes re-employed with another
employer and is eligible to receive group health insurance coverage under
another employer’s plans, the Company’s obligations under this Section 4(d)(iv)
shall be reduced to the extent comparable coverage is actually provided to the
Executive and the Executive’s eligible family members, and any such coverage
shall be reported by the Executive to the Company. Notwithstanding the
foregoing, (A) if any plan pursuant to which the Company is providing such
coverage is not, or ceases prior to the expiration of the period of continuation
coverage to be, exempt from the application of Code Section 409A under Treasury
Regulation Section 1.409A-1(a)(5), or (B) the Company is otherwise unable to
continue to cover the Executive under its group health plans, then, in either
case, an amount equal to the monthly plan premium payment shall thereafter be
paid to the Executive as currently taxable compensation in substantially equal
monthly installments over the 12 month period following the Date of Termination
(or the remaining portion thereof).

All Company equity awards and other performance incentive awards, other than
awards provided pursuant to Sections 2(b)(v) and (vi) (which shall vest as set
forth in the applicable award agreement) shall fully vest on the Date of
Termination to the extent not vested. The Executive shall retain any vested
equity awards, which may not be revoked or annulled by the Company. Each vested
award (to the extent subject to exercise) shall be exercisable until the later
of (A) the twelve month anniversary of the Date of Termination and (B) the four
year anniversary of the date such award was granted.

(e) Release Agreement. The Company shall not be required to make the payments
and provide the benefits specified in this Section 4 (other than the payment of
any Accrued Base Salary) unless the Executive (or his estate, as applicable)
executes and delivers to the Company an agreement releasing the Company, its
affiliates and its officers, directors and employees from all liability (other
than the payments and benefits under this Agreement) in the form attached hereto
as Exhibit E (the “Release Agreement”) within thirty (30) days after the Date of
Termination and the period for revocation of such Release Agreement shall have
lapsed, which Release Agreement shall also provide that the Company shall
release the Executive from all liability; provided, that in all events, subject
to Executive’s execution and delivery of the Release Agreement, the payments and
benefits specified in this Section 4 will be made or provided before March 15
following the end of Executive’s first taxable year in which his right to such
payment is no longer subject to a substantial risk of forfeiture.

5. Application of Section 409A

(a) If any compensation or benefits provided by this Agreement may result in the
application of Section 409A of the Code, the Company shall, in consultation with
the Executive, modify the Agreement in the least restrictive manner necessary in
order to, where applicable, (i) exclude such compensation from the definition of
“deferred compensation” within the meaning of such Section 409A or (ii) comply
with the provisions of Section 409A, other applicable provision(s) of the Code
and/or any rules, regulations or other regulatory guidance issued under such
statutory provisions and to make such modifications, in each case, without any
diminution in the value of the payments to the Executive.

 

10



--------------------------------------------------------------------------------

(b) Anything in this Agreement to the contrary notwithstanding, if (A) on the
date of termination of Executive’s employment with the Company or a subsidiary,
any of the Company’s stock is publicly traded on an established securities
market or otherwise (within the meaning of Section 409A(a)(2)(B)(i) of the
Internal Revenue Code, as amended (the “Code”)), (B) Executive is determined to
be a “specified employee” within the meaning of Section 409A(a)(2)(B), (C) the
payments exceed the amounts permitted to be paid pursuant to Treasury
Regulations section 1.409A-1(b)(9)(iii), and (D) such delay is required to avoid
the imposition of the tax set forth in Section 409A(a)(1), as a result of such
termination, the Executive would receive any payment that, absent the
application of this Section 5(b), would be subject to interest and additional
tax imposed pursuant to Section 409A(a) as a result of the application of
Section 409A(2)(B)(i), then no such payment shall be payable prior to the date
that is the earliest of (1) six (6) months and one day after the Executive’s
termination date, (2) the Executive’s death or (3) such other date (the “Delay
Period”) as will cause such payment not to be subject to such interest and
additional tax (with a catch-up payment equal to the sum of all amounts that
have been delayed to be made as of the date of the initial payment). In
particular, with respect to any lump sum payment otherwise required hereunder,
in the event of any delay in the payment date as a result of
Section 409A(a)(2)(A)(i) and (B)(i), the Company will adjust the payments to
reflect the deferred payment date by crediting interest thereon at the prime
rate in effect at the time such amount first becomes payable, as quoted by the
Company’s principal bank.

(c) To the extent that the provision of health insurance following the Date of
Termination is so delayed, the Executive shall be entitled to COBRA continuation
coverage under Section 4980B of the Code (“COBRA Coverage”) during such period
of delay, and the Company shall reimburse the Executive for any Company portions
of such COBRA Coverage in the seventh month following the Date of Termination.

(d) To the extent that any benefits to be provided during the Delay Period are
considered deferred compensation under Code Section 409A provided on account of
a “separation from service,” and such benefits are not otherwise exempt from
Section 409A, the Executive shall pay the cost of such benefits during the Delay
Period, and the Company shall reimburse the Executive, to the extent that such
costs would otherwise have been paid by the Company or to the extent that such
benefits would otherwise have been provided by the Company at no cost to the
Executive, the Company’s share of the cost of such benefits upon expiration of
the Delay Period, and any remaining benefits shall be reimbursed or provided by
the Company in accordance with the procedures specified herein.

(e) Any provisions of this Agreement or any other compensation plan
notwithstanding, the Company shall have no right to accelerate any such payment
hereunder or thereunder except to the extent permitted under Section 409A.

(f) For purposes of Section 409A, each payment made after termination of
employment, including COBRA continuation reimbursement payments, will be
considered one of a series of separate payments.

 

11



--------------------------------------------------------------------------------

(g) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

(h) Any amount that Executive is entitled to be reimbursed under this Agreement
that may be treated as taxable compensation will be reimbursed to Executive as
promptly as practical and in any event not later than sixty (60) days after the
end of the calendar year in which the expenses are incurred; provided that
Executive shall have provided a reimbursement request to the Company no later
than thirty (30) days prior to the date the reimbursement is due. The amount of
the expenses eligible for reimbursement during any calendar year will not affect
the amount of expenses for reimbursement in any other calendar year, except as
may be required pursuant to an arrangement providing for the reimbursement of
expenses referred to in Section 105(b) of the Code.

(i) The Company shall not be obligated to reimburse Executive for any tax
penalty or interest or provide a gross-up in connection with any tax liability
of Executive under Section 409A.

6. Parachute Payment Limitations

Notwithstanding any other provision of this Agreement or of any other agreement,
contract, or understanding heretofore or hereafter entered into by the Executive
and the Company or any of the Company’s affiliates, except an agreement,
contract, or understanding hereafter entered into that expressly modifies or
excludes application of this Section 6 (the “Other Agreements”), and
notwithstanding any formal or informal plan or other arrangement heretofore or
hereafter adopted by the Company or any of the Company’s affiliates for the
direct or indirect compensation of the Executive (including groups or classes of
participants or beneficiaries of which the Executive is a member), whether or
not such compensation is deferred, is in cash, or is in the form of a benefit to
or for the Executive (a “Benefit Arrangement”), if the Executive is a
“disqualified individual,” as defined in Section 280G(c) of the Code, any right
to receive any payment or other benefit under this Agreement shall not become
exercisable or vested (i) to the extent that such right to exercise, vesting,
payment, or benefit, taking into account all other rights, payments, or benefits
to or for Executive under the Agreement, all Other Agreements, and all Benefit
Arrangements, would cause any payment or benefit to the Executive under this
Agreement to be considered a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code as then in effect (a “Parachute Payment”) and
(ii) if, as a result of receiving a Parachute Payment, the aggregate after-tax
amounts received by the Executive from the Company or any of the Company’s
affiliates under this Agreement, all Other Agreements, and all Benefit
Arrangements would be less than the maximum after-tax amount that could be
received by Executive without causing any such payment or benefit to be
considered a Parachute Payment. In the event that the receipt of any such right
to exercise, vesting, payment, or benefit under this Agreement, in conjunction
with all other rights, payments, or benefits to or for the Executive under the
Agreement, any Other Agreement or any Benefit Arrangement would cause the
Executive to be considered to have received a Parachute Payment under this
Agreement that would have the effect of decreasing the after-tax amount received
by the Executive as described in clause (ii) of the preceding sentence, then the
Executive shall have the right, in the Executive’s sole discretion, to designate
those rights, payments, or benefits under this Agreement, any Other Agreements,
and any Benefit Arrangements that should be reduced or eliminated so as to avoid
having the payment or benefit to the Executive under this Agreement be deemed to
be a Parachute Payment; provided, however, that, to the extent any payment or
benefit constitutes deferred compensation under Section 409A, in order to comply
with Section 409A, the reduction or elimination will be performed in the
following order: (A) reduction of cash payments; (B) reduction of COBRA
benefits; (C) cancellation of acceleration of vesting on any equity awards for
which the exercise price exceeds the then fair market value of the underlying
equity; and (D) cancellation of acceleration of vesting of equity awards not
covered under (C) above; provided, however that in the event that acceleration
of vesting of equity awards is to be cancelled, such acceleration of vesting
shall be cancelled in the reverse order of the date of grant of such equity
awards, that is, later granted equity awards shall be canceled before earlier
granted equity awards.

 

12



--------------------------------------------------------------------------------

7. Non-Competition; Non-Solicitation; Confidential Information; Standstill

(a) Non-Competition. Executive acknowledges that the services to be rendered by
him to the Company are of a special and unique character. In consideration of
his employment hereunder, Executive agrees that, during the term of Executive’s
employment with the Company and for a six-month period after the date the
Executive’s employment is terminated for any reason, provided in connection with
a termination of employment pursuant to Sections 4(a) or (d), the Company is not
in material breach in the performance of its obligations to the Executive
pursuant to those Sections, the Executive shall not directly or indirectly
(without the prior written consent of the Company) engage, directly or
indirectly, whether as principal, agent, representative, consultant, employee,
partner, stockholder, limited partner, other investor or otherwise (other than a
passive investment of not more than two and one-half percent (2.5%) of the
stock, equity or other ownership interest of any corporation, partnership or
other entity) in any business entity primarily engaged, directly or indirectly
through subsidiaries, and the Executive shall not be personally engaged,
directly or indirectly, in the business of hotel management within the United
States of America or Western Europe. The Executive shall not pursue any
prospects listed on a deal pipeline list prepared by the Company and the
Executive for a one-year period following the Date of Termination.
Notwithstanding the foregoing, the Executive’s ownership of any equity interest
in any business or entity in which he holds an equity interest as of the date
hereof, shall be considered a violation of this Section 7(a).

 

13



--------------------------------------------------------------------------------

(b) Non-Solicitation. During the term of his employment with the Company
pursuant to this Agreement and for a one-year period after the Executive’s
employment is terminated pursuant to this Agreement for any reason, provided the
Company is not in material breach in the performance of its obligations to the
Executive as of the Date of Termination and is performing all of its obligations
under Section 4 of this Agreement upon and following the Date of Termination,
the Executive shall not, in any manner, directly or indirectly (without the
prior written consent of the Company), solicit, induce, or encourage any
employee, consultant or agent of the Company or any of its subsidiaries to
terminate their employment, agency, or other such business relationship with the
Company and its subsidiaries or to cease to render services to the Company and
its subsidiaries and the Executive shall not initiate discussions with any such
person for any such purpose or authorize or knowingly cooperate with or
encourage the taking of any such actions by any other individual or entity;
provided, however, that this paragraph shall not preclude the hiring or
retention of any such person by any other individual or entity who (i) responds
to a general employment advertisement by newspaper or similar advertisement, or
(ii) is referred to another individual or entity by an employment agency or
other similar entity, provided that Executive did not identify the person or the
Company as a potential source of employees to such agency or similar entity.
During the term of Executive’s employment pursuant to this Agreement and for a
six (6) month period after the Executive’s employment is terminated pursuant to
this Agreement for any reason, provided the Company is not in material breach in
the performance of its obligations to the Executive as of the Date of
Termination and is performing all of its obligations under Section 4 of this
Agreement upon and following the Date of Termination, the Executive shall not,
in any manner (without the prior written consent of the Company), solicit,
induce or encourage any customer, vendor, or other party doing business with the
Company to terminate their business relationship with the Company and its
subsidiaries or to transfer their business from the Company or any of its
subsidiaries, and the Executive shall not initiate discussions with any such
person for any such purpose or authorize or knowingly cooperate with or
encourage the taking of any such actions by any other individual or entity.

(c) Treatment of Confidential Information. As a Company executive, Executive
will acquire Confidential Information (as defined below) in the course of
Executive’s employment. Executive agrees that, in consideration of employment
with the Company, Executive will treat such Confidential Information as strictly
confidential. Executive will not, directly or indirectly, at any time during
employment with the Company or any time thereafter, and without regard to when
or for what reason, if any, such employment shall terminate, use or cause to be
used any such Confidential Information, in connection with any activity or
business except in the normal course of performing his designated duties for the
Company. Executive shall not disclose or cause to be disclosed any such
Confidential Information to any third parties unless such disclosure is in
accordance with the disclosure policies adopted by the Board or has been
authorized in writing by the Board or except as may be required by law or legal
process after providing the Company with prior written notice and an opportunity
to respond to such disclosure (unless such notice is prohibited by law). For
purposes of this Agreement, “Confidential Information” shall mean confidential
or proprietary information, knowledge or data concerning the Company and its
subsidiary companies’ businesses, strategies, operations, financial affairs,
organizational matters, personnel matters, budgets, business plans, marketing
plans, studies, policies, procedures, products, ideas, processes, software
systems, trade secrets and technical know-how. Notwithstanding the foregoing,
Confidential Information shall not include information which (i) is or becomes
generally available to the public or is, at the time in question, in the public
domain other than as a result of a disclosure by Executive not permitted
hereunder, (ii) was available to Executive on a non-confidential basis prior to
the date of this Agreement, or (iii) becomes available to Executive from a
source other than the Company, its agents or representatives (or former agents
or representatives).

 

14



--------------------------------------------------------------------------------

(d) Standstill. During the term of his employment and for a period of six months
after the date the Executive’s employment is terminated, Executive shall not,
directly or indirectly or in concert with any other person, engage in any of the
following:

 

  (i) purchase, offer to purchase, or agree to purchase or otherwise acquire, by
means of a purchase, tender or exchange offer, business combination or in any
other manner (including rights or options to acquire such ownership),
(x) beneficial ownership of any common stock of the Company (“Common Stock”), or
securities convertible into or exchangeable for Common Stock of the Company,
that would result in the Executive, the Executive’s affiliates, and the members
of any “group” of persons with which the Executive or his affiliates are acting
in concert beneficially owning, in the aggregate (taking into account shares of
Common Stock issuable upon conversion or exchange of any securities held by such
the Executive and such other persons), more than 14.9% of the voting power of
the outstanding Common Stock, or (y) material beneficial ownership of any debt
obligations on hotel properties owned by the Company or any of its consolidated
subsidiaries or any material assets owned by the Company or any of its
consolidated subsidiaries;

 

  (ii) seek or propose to influence, advise, change or control the management,
Board, governing instruments or policies or affairs of the Company or any of its
affiliates, including, without limitation, by means of a solicitation of proxies
or seeking to influence, advise or direct the vote of any holder of voting
securities of the Company; or

 

  (iii) be employed by any person that, directly or through its affiliates,
engages in any of the foregoing.

Exercise of options, conversion of LTIP Units, vesting and delivery of shares of
Common Stock pursuant to equity or other awards, plans and arrangements and any
other Common Stock received or otherwise acquired by the Executive in connection
with or as a result of the Executive’s employment with the Company or service on
its Board are not prohibited by this Section 7(d). In addition, if persons with
whom the Executive has in no way participated, assisted or cooperated with have
taken actions that would be prohibited by Sections 7(d) above such that the
Company would be considered to be in “play” through no act of the Executive, the
Executive will no longer be subject to the limitations of Sections 7(d).

(e) Survival. Any termination of the Executive’s employment or of this Agreement
(or breach of this Agreement by the Executive or the Company) shall have no
effect on the continuing effectiveness of this Section 7, Section 4, 5, 6 and
Section 8 or any other provision hereof that by the nature of its terms is
contemplated to survive any such termination.

(f) Validity. The terms and provisions of this Section 7 are intended to be
separate and divisible provisions and if, for any reason, any one or more of
them is held to be invalid or unenforceable, neither the validity nor the
enforceability of any other provision of this Agreement shall thereby be
affected. The parties hereto acknowledge that the potential restrictions on the
Executive’s future employment imposed by this Section 7 are reasonable in both
duration and geographic scope and in all other respects. If for any reason any
court of competent jurisdiction shall find any provisions of this Section 7
unreasonable in duration or geographic scope or otherwise, the Executive and the
Company agree that the restrictions and prohibitions contained herein shall be
effective to the fullest extent allowed under applicable law in such
jurisdiction.

 

15



--------------------------------------------------------------------------------

(g) Consideration. The parties acknowledge that this Agreement would not have
been entered into and the benefits described in Section 2, 4 or 6 would not have
been promised in the absence of the Executive’s promises under this Section 7.

8. Indemnification

(a) If the Executive is made a party, is threatened to be made a party, or
reasonably anticipates being made a party, to any Proceeding (as defined below)
by reason of the fact that he is or was a director, officer, executive, agent,
manager, trustee, consultant or representative of the Company or any of its
affiliates or is or was serving at the request of the Company or any of its
affiliates, or in connection with his service hereunder, as a director, officer,
member, executive, agent, manager, trustee, consultant or representative of
another person or entity, or if any Claim (as defined below) is made, is
threatened to be made, or is reasonably anticipated to be made, that arises out
of or relates to the Executive’s service in any of the foregoing capacities,
then the Executive shall promptly be indemnified and held harmless to the
fullest extent permitted or authorized by the Certificate of Incorporation or
Bylaws of the Company, or if greater, by applicable law, against any and all
costs, expenses, liabilities and losses (including, without limitation,
attorneys’ and other professional fees, judgments, interest, expenses of
investigation, penalties, fines, ERISA excise taxes or penalties and amounts
paid or to be paid in settlement) incurred or suffered by the Executive in
connection therewith or in connection with seeking to enforce his rights under
this Section 8, and such indemnification shall continue as to the Executive even
if he has ceased to be a director, officer, member, executive, agent, manager,
trustee, consultant or representative of the Company or other person or entity
and shall inure to the benefit of the Executive’s heirs, executors and
administrators. The Executive shall be entitled to prompt advancement of any and
all costs and expenses (including, without limitation, attorneys’ and other
professional fees and other charges) incurred by him in connection with any such
Proceeding or Claim, or in connection with seeking to enforce his rights under
this Section 8, any such advancement to be made within 15 days after he gives
written notice, supported by reasonable documentation, requesting such
advancement. Such notice shall include, to the extent required by applicable
law, an undertaking by the Executive to repay the amount advanced if he is
ultimately determined not to be entitled to indemnification against such costs
and expenses. Nothing in this Agreement shall operate to limit or extinguish any
right to indemnification, advancement of expenses, or contribution that the
Executive would otherwise have (including, without limitation, by agreement or
under applicable law). For purposes of this Agreement, “Claim” shall include,
without limitation, any claim, demand, request, investigation, dispute,
controversy, threat, discovery request, or request for testimony or information
and “Proceeding” shall include, without limitation, any actual, threatened, or
reasonably anticipated, action, suit or proceeding, whether civil, criminal,
administrative, investigative, appellate, formal, informal or other.

(b) A directors’ and officers’ liability insurance policy (or policies) shall be
kept in place, during the Employment Period and thereafter until the later of
(x) the sixth anniversary of the date on which the Executive’s employment with
the Company terminates and (y) the date on which all claims against the
Executive that would otherwise be covered by the policy (or policies) would
become fully time barred, providing coverage to the Executive that is no less
favorable to him in any respect (including, without limitation, with respect to
scope, exclusions, amounts, and deductibles) than the coverage then being
provided to any other present or former senior executive or director of the
Company.

 

16



--------------------------------------------------------------------------------

9. Other Matters

(a) The Executive represents and warrants that, as of the Effective Date, the
only direct or indirect investment or other economic relationships between
Executive, on the one hand, and Ronald W. Burkle, Yucaipa American Alliance Fund
II. L.P., or any of their respective affiliates, on the other hand regarding the
Company and its subsidiaries consists of a passive investment in a fund over
which Executive has no direct or indirect control or authority. During the
Employment Period, Executive shall not, directly or indirectly, make or own any
investment in or engage in any economic relationship with any of Ronald W.
Burkle, Yucaipa American Alliance Fund II. L.P., or any of their respective
affiliates other than the investments, including the investment referred to in
the preceding sentence, owned by Executive as of the Effective Date.

(b) During the Employment Period, the Executive shall recuse himself from all
matters, involving the Company or any of its subsidiaries, on the one hand, and
any of Ronald W. Burkle, Yucaipa American Alliance Fund II. L.P., or any of
their respective affiliates, on the other hand, including any consideration or
voting with respect to such matters by the Board.

10. Successors

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns, provided that the Company may not assign this
Agreement other than as described in Section 10(c) below.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid.

 

17



--------------------------------------------------------------------------------

11. Disputes

(a) Mandatory Arbitration. Subject to the provisions of this Section 11, any
controversy or claim between the Executive and the Company arising out of or
relating to or concerning this Agreement (including the covenants contained in
Section 7) or any aspect of the Executive’s employment with the Company or the
termination of that employment (together, an “Employment Matter”) will be
finally settled by arbitration in the County of New York administered by the
American Arbitration Association (the “AAA”) under its Commercial Arbitration
Rules then in effect. However, the AAA’s Commercial Arbitration Rules will be
modified in the following ways: (i) notwithstanding any provision of the AAA
rules to the contrary, the arbitration shall be heard by a panel of three
neutral arbitrators, with each party appointing one arbitrator, who shall
jointly appoint a third, (ii) each arbitrator will agree to treat as
confidential evidence and other information presented to them, (iii) there will
be no authority to award punitive damages (and the Executive and the Company
agree not to request any such award), (iv) the optional Rules for Emergency
Measures of Protections will apply, (v) there will be no authority to amend or
modify the terms of this Agreement except as provided in Section 12(a) (and the
Executive and the Company agree not to request any such amendment or
modification) and (vi) a decision must be rendered within ten business days of
the parties’ closing statements or submission of post-hearing briefs. The
Executive and the Company agree that, to the extent permitted by law, a decision
made by the arbitration panel with respect to any Employment Matter will be
conclusive and binding on the Executive and the Company.

(b) Injunctions and Enforcement of Arbitration Awards. The Executive or the
Company may bring an action or special proceeding in a state or federal court of
competent jurisdiction sitting in the County of New York to enforce any
arbitration award under Section 11(a). Also, the Company may bring such an
action or proceeding, in addition to its rights under Section 11(a) and whether
or not an arbitration proceeding has been or is ever initiated, to temporarily,
preliminarily or permanently enforce any part of Section 7. The Executive agrees
that (i) violating any part of Section 7 would cause damage to the Company that
cannot be measured or repaired, (ii) the Company therefore is entitled to seek
an injunction, restraining order or other equitable relief restraining any
actual or threatened violation of Section 7, (iii) no bond will need to be
posted for the Company to receive such an injunction, order or other relief and
(iv) no proof will be required that monetary damages for violations of Section 7
would be difficult to calculate and that remedies at law would be inadequate.

(c) Jurisdiction and Choice of Forum. The Executive and the Company irrevocably
submit to the exclusive jurisdiction of any state or federal court located in
the County of New York over any Employment Matter that is not otherwise
arbitrated or resolved according to Section 11(a). This includes any action or
proceeding to compel arbitration or to enforce an arbitration award. Both the
Executive and the Company (i) acknowledge that the forum stated in this
Section 11(c) has a reasonable relation to this Agreement and to the
relationship between the Executive and the Company and that the submission to
the forum will apply even if the forum chooses to apply non-forum law,
(ii) waive, to the extent permitted by law, any objection to personal
jurisdiction or to the laying of venue of any action or proceeding covered by
this Section 11(c) in the forum stated in this Section 11(c), (iii) agree not to
commence any such action or proceeding in any forum other than the forum stated
in this Section 11(c) and (iv) agree that, to the extent permitted by law, a
final and non-appealable judgment in any such action or proceeding in any such
court will be conclusive and binding on the Executive and the Company. However,
nothing in this Agreement precludes the Executive or the Company from bringing
any action or proceeding in any court for the purpose of enforcing the
provisions of Section 11(a) and this Section 11(c).

(d) Waiver of Jury Trial. To the extent permitted by law, the Executive and the
Company waive any and all rights to a jury trial with respect to any Employment
Matter.

 

18



--------------------------------------------------------------------------------

(e) Costs. The Company will reimburse as incurred any reasonable expenses,
including reasonable attorney’s fees, the Executive incurs as a result of any
Employment Matter, provided that if the Executive is not the prevailing party on
at least one material issue in the Employment Matter, the Executive shall
promptly return any such reimbursements. In addition, if the Executive is not
the prevailing party on at least one material issue in the Employment Matter,
the Executive shall promptly reimburse the Company any reasonable expenses,
including reasonable attorney’s fees, the Company has incurred as a result of
the Employment Matter, provided that such reimbursement shall not exceed fifty
percent (50%) of the expenses, including attorney’s fees, incurred by the
Executive.

12. Miscellaneous

(a) Amendment; Waiver. This Agreement may not be amended or modified, or any
provision hereof waived, other than by a written agreement executed by the
parties hereto or any of their respective successors and assigns.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by overnight courier
or registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Executive:

at the Executive’s primary residential address

as shown on the records of the Company

If to the Company:

Morgans Hotel Group Co.

475 Tenth Avenue New York, NY 10018

Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee provided that any notice made by hand
delivery shall be deemed to have been received on the date it is actually
delivered, any notice made by overnight courier shall be deemed to have been
received on the date after such notice was so sent and any notice made by
registered or certified mail, return receipt shall be deemed to have been
received on the date that is five (5) business days after such notice was so
sent.

(c) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(d) Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

19



--------------------------------------------------------------------------------

(e) Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. The
Executive shall not be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Executive under any of
the provisions of this Agreement, and such amounts shall not be reduced whether
or not the Executive obtains other employment.

(f) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York applicable to contracts made
and to be performed entirely within that State.

(g) No Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
(subject to the proviso at the end of Section 3(c)) or the Company’s right to
terminate the Executive for Cause (subject to the limitation in the last
sentence of Section 3(b)), shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement.

(h) Entire Agreement; Conflict. This Agreement, together with the Stock Option
Agreement, LTIP Agreement, Outperformance Award Agreement, and Promoted Interest
Pool Award Agreement (collectively, the “Related Agreements”), constitutes the
final, complete and exclusive agreement between the Executive and the Company
with respect to the subject matter hereof and replaces and supersedes any and
all other agreements, offers or promises, whether oral or written, between the
parties concerning the subject matter hereof. In the event of any conflict or
inconsistency between the provisions of, or definitions contained in, this
Agreement, on the one hand, and any Related Agreement or any other agreement or
instrument related to the Executive’s employment to which he is subject, on the
other hand, the provisions or definitions, as the case may be, the terms of the
Related Agreements shall govern (notwithstanding the termination hereof) but
this Agreement shall govern if in conflict with any plan document or other
document or instrument related thereto (other than a Related Agreement).

(i) Section References. Any reference to a Section herein is a reference to a
section of this Agreement unless otherwise stated.

(j) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same document.

THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK.

SIGNATURES APPEAR ON THE NEXT PAGE.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

EMPLOYER:   EXECUTIVE: MORGANS HOTEL GROUP CO.     By:   /s/ Jeffrey M. Gault  
  /s/ Michael Gross   Name: Jeffrey M. Gault     Michael Gross

 

21



--------------------------------------------------------------------------------

Exhibit C

MORGANS HOTEL GROUP CO.

AMENDED AND RESTATED 2007 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

Morgans Hotel Group Co. (the “Company”), hereby grants restricted stock units
relating to shares of its common stock (the “Stock”), to the individual named
below as the Grantee, subject to the vesting conditions set forth in the
attachment. Additional terms and conditions of the grant are set forth in this
cover sheet, in the attachment and in the Company’s Amended and Restated 2007
Omnibus Incentive Plan (the “Plan”).

 

Grant Date: August 30, 2013

   Name of Grantee: Michael Gross   

State of Residence:

New York

Grantee’s Social Security Number:             -            -            

  

Number of Restricted Stock Units (RSUs) Covered by Grant: 58,334

  

Vesting Start Date: Grant Date

  

Vesting Schedule:

  

 

Vesting Date

   Number of RSUs that vest, as
a percentage of the number of
RSUs granted  

Grant Date

     100 % 

You agree to all of the terms and conditions described in this Agreement and in
the Plan (a copy of which will be provided on request). You acknowledge that you
have carefully reviewed the Plan and agree that the Plan will control in the
event any provision of this Agreement should appear to be inconsistent with the
terms of the Plan.

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

MORGANS HOTEL GROUP CO.

AMENDED AND RESTATED 2007 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

Restricted Stock Unit Transferability

   This grant is an award of stock units in the number of units set forth on the
cover sheet, subject to the vesting conditions described below (“Restricted
Stock Units”). Your Restricted Stock Units may not be transferred, assigned,
pledged or hypothecated, whether by operation of law or otherwise, nor may the
Restricted Stock Units be made subject to execution, attachment or similar
process. Nothing herein limits your right to transfer, assign, pledge,
hypothecate or otherwise deal with the vested shares of Stock represented by the
vested Restricted Stock Units.

Definitions

   Capitalized terms not defined in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.

Vesting

   Your Restricted Stock Unit grant vests as to the number of Stock Units
indicated in the vesting schedule on the cover sheet, on the Vesting Dates shown
on the cover sheet.

 

2



--------------------------------------------------------------------------------

Forfeiture

   In the event you fail to comply in all material respects with your Continuing
Obligations (as that term is defined in your Separation Agreement of August 30,
2013, the “Separation Agreement”) and your obligations under Section 10 of the
Separation Agreement during the one year period following the Separation Date
(as such term is defined in the Separation Agreement), then, following five
business days’ notice of the alleged failure setting forth in reasonable detail
the nature of the alleged failure, given within twelve (12) months following the
one (1) year anniversary of the Separation Date, and solely with respect to any
alleged failure under Section 10 of the Separation Agreement if such failure is
not cured within ten (10) days after the giving of the notice (if and to the
extent such alleged failure under said Section 10 is amenable to cure), and in
addition to any other legal or equitable remedies the Company may have: (i) you
will automatically forfeit and immediately deliver to the Company all Restricted
Stock Units granted pursuant to this Agreement and any shares of Stock delivered
in respect thereof following vesting and settlement of the award and (ii) with
respect to any such shares of Stock which you have sold, you will reimburse the
Company for the amount received on account of such sale (excluding for purposes
of sub-clauses (i) and (ii) of this paragraph any shares of Stock withheld or
received by the Company from you to satisfy withholding tax obligations or sold
by you to satisfy such withholding tax obligations as provided elsewhere in this
Agreement in the section entitled “Withholding Taxes”).

Book Entry of Stock Pursuant to Vested Units

   A book entry for the vested shares of Stock represented by the Restricted
Stock Units will be made for you and the shares will be credited to your account
with the plan administrator by the Company within three (3) days of the Vesting
Date.

 

3



--------------------------------------------------------------------------------

Withholding Taxes

   You agree, as a condition of this grant, that you will make acceptable
arrangements, which must be consistent with and permitted by the rules and
regulations established by the Company and the plan administrator, to pay any
withholding or other taxes that may be due as a result of vesting in Restricted
Stock Units or your acquisition of Stock under this grant. In the event that the
Company determines that any federal, state, local or foreign tax or withholding
payment is required relating to this grant, you will either: (i) arrange such
payments to the Company, or (ii) immediately forfeit such number of shares of
Stock subject to the Restricted Stock Units granted pursuant to this Agreement
in an amount equal to the withholding or other taxes due. The Company will also
permit you to pay the withholding or other taxes due as a result of the vesting
of your Restricted Stock Units by delivery (on a form reasonably acceptable to
the Company) of an irrevocable direction to a licensed securities broker
selected by the Company to sell shares of Stock and to deliver all or part of
the sales proceeds to the Company in payment of the withholding taxes, or
alternatively, by the Company withholding or receiving shares of Stock and
making cash payments in respect thereof in satisfaction of your withholding and
other tax obligations, and only the minimum number of shares of Stock
deliverable in connection with such vesting or acquisition that is necessary to
satisfy statutory withholding requirements will be paid to the Company or
withheld as the case may be.

Retention Rights

   This Agreement does not give you the right to be retained or employed by the
Company (or any Affiliates) in any capacity.

Shareholder Rights

   You do not have any of the rights of a shareholder with respect to the
Restricted Stock Units unless and until the Stock relating to the Restricted
Stock Units has been transferred to you. In the event of a cash dividend on
outstanding Stock, you will be entitled to receive a cash payment for each
Restricted Stock Unit. The Company may in its sole discretion require that
dividends will be reinvested in additional stock units at Fair Market Value on
the dividend payment date, subject to vesting and delivered at the same time as
the Restricted Stock Units.

 

4



--------------------------------------------------------------------------------

Adjustments

   In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of Restricted Stock Units covered by this grant will
be adjusted (and rounded down to the nearest whole number) in accordance with
the terms of the Plan.

Applicable Law

   This Agreement will be interpreted and enforced under the laws of the State
of Delaware, other than any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

Data Privacy

   In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.    By
accepting these Restricted Stock Units, you give explicit consent to the Company
to process any such personal data. You also give explicit consent to the Company
to transfer any such personal data outside the country in which you are
employed, including with respect to non-U.S. resident grantees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.

Consent to Electronic Delivery

   The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to receive, the Company would be pleased to
provide copies.

Electronic Signature

   All references to signatures and delivery of documents in this Agreement can
be satisfied by procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents,
including this Agreement. Your electronic signature is the same as, and shall
have the same force and effect as, your manual signature. Any such procedures
and delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

 

5



--------------------------------------------------------------------------------

The Plan

   The text of the Plan is incorporated in this Agreement by reference.    This
Agreement and the Plan, together with the Separation Agreement between you and
the Company dated as of August 30, 2013, constitute the entire understanding
between you and the Company regarding this grant of Restricted Stock Units. Any
prior agreements, commitments or negotiations concerning this grant are
superseded.

 

6



--------------------------------------------------------------------------------

Accepted and agreed: MORGANS HOTEL GROUP CO. By:   /s/ Jason T. Kalisman   Date:
August 30, 2013   Print Name: Jason T. Kalisman   Print Title: Interim Chief
Executive Officer

 

MICHAEL GROSS Signature:  

/s/ Michael Gross

Date:   August 30, 2013  

 

7



--------------------------------------------------------------------------------

Exhibit D

MORGANS HOTEL GROUP CO.

AMENDED AND RESTATED 2007 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

Morgans Hotel Group Co. (the “Company”), hereby grants restricted stock units
relating to shares of its common stock (the “Stock”), to the individual named
below as the Grantee, subject to the vesting conditions set forth in the
attachment. Additional terms and conditions of the grant are set forth in this
cover sheet, in the attachment and in the Company’s Amended and Restated 2007
Omnibus Incentive Plan (the “Plan”).

 

Grant Date: August 30, 2013

   Name of Grantee: Michael Gross   

State of Residence:

New York

Grantee’s Social Security Number:             -            -            

  

Number of Restricted Stock Units (RSUs) Covered by Grant: 25,000

  

Vesting Start Date: Grant Date

  

Vesting Schedule:

  

 

Vesting Date

   Number of RSUs that vest, as
a percentage of the number
of RSUs granted  

The 1 year anniversary of the Vesting Start Date

     100 % 

You agree to all of the terms and conditions described in this Agreement and in
the Plan (a copy of which will be provided on request). You acknowledge that you
have carefully reviewed the Plan and agree that the Plan will control in the
event any provision of this Agreement should appear to be inconsistent with the
terms of the Plan.

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

MORGANS HOTEL GROUP CO.

AMENDED AND RESTATED 2007 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

Restricted Stock Unit Transferability

   This grant is an award of stock units in the number of units set forth on the
cover sheet, subject to the vesting conditions described below (“Restricted
Stock Units”). Your Restricted Stock Units may not be transferred, assigned,
pledged or hypothecated, whether by operation of law or otherwise, nor may the
Restricted Stock Units be made subject to execution, attachment or similar
process. Nothing herein limits your right to transfer, assign, pledge,
hypothecate or otherwise deal with the vested shares of Stock represented by the
vested Restricted Stock Units.

Definitions

   Capitalized terms not defined in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.

Vesting

   Your Restricted Stock Unit grant vests as to the number of Stock Units
indicated in the vesting schedule on the cover sheet, on the Vesting Dates shown
on the cover sheet.



--------------------------------------------------------------------------------

Forfeiture

   In the event you fail to comply in all material respects with your Continuing
Obligations (as that term is defined in your Separation Agreement of August 30,
2013, the “Separation Agreement”) and your obligations under Section 10 of the
Separation Agreement during the one year period following the Separation Date
(as such term is defined in the Separation Agreement), then, following five
business days’ notice of the alleged failure setting forth in reasonable detail
the nature of the alleged failure, given within twelve (12) months following the
one (1) year anniversary of the Separation Date, and solely with respect to any
alleged failure under Section 10 of the Separation Agreement if such failure is
not cured within ten (10) days after the giving of the notice (if and to the
extent such alleged failure under said Section 10 is amenable to cure), then in
addition to any other legal or equitable remedies the Company may have: (i) you
will automatically forfeit and immediately deliver to the Company all Restricted
Stock Units granted pursuant to this Agreement and any shares of Stock delivered
in respect thereof following vesting and settlement of the award and (ii) with
respect to any such shares of Stock which you have sold (excluding for such
purpose any shares of Stock used to satisfy withholding tax obligations), you
will reimburse the Company for the amount received on account of such sale.

Book Entry of Stock Pursuant to Vested Units

   A book entry for the vested shares of Stock represented by the Restricted
Stock Units will be made for you and the shares will be credited to your account
with the plan administrator by the Company within three (3) days of the Vesting
Date.



--------------------------------------------------------------------------------

Withholding Taxes

   You agree, as a condition of this grant, that you will make acceptable
arrangements, which must be consistent with and permitted by the rules and
regulations established by the Company and the plan administrator, to pay any
withholding or other taxes that may be due as a result of vesting in Restricted
Stock Units or your acquisition of Stock under this grant. In the event that the
Company determines that any federal, state, local or foreign tax or withholding
payment is required relating to this grant, you will either: (i) arrange such
payments to the Company, or (ii) immediately forfeit such number of shares of
Stock subject to the Restricted Stock Units granted pursuant to this Agreement
in an amount equal to the withholding or other taxes due. In addition, in the
Company’s sole discretion and consistent with the Company’s rules and
regulations, the Company may permit you to pay the withholding or other taxes
due as a result of the vesting of your Restricted Stock Units by delivery (on a
form acceptable to the Board) of an irrevocable direction to a licensed
securities broker selected by the Company to sell shares of Stock and to deliver
all or part of the sales proceeds to the Company in payment of the withholding
taxes.

Retention Rights

   This Agreement does not give you the right to be retained or employed by the
Company (or any Affiliates) in any capacity.

Shareholder Rights

   You do not have any of the rights of a shareholder with respect to the
Restricted Stock Units unless and until the Stock relating to the Restricted
Stock Units has been transferred to you. In the event of a cash dividend on
outstanding Stock, you will be entitled to receive a cash payment for each
Restricted Stock Unit. The Company may in its sole discretion require that
dividends will be reinvested in additional stock units at Fair Market Value on
the dividend payment date, subject to vesting and delivered at the same time as
the Restricted Stock Units.

Adjustments

   In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of Restricted Stock Units covered by this grant will
be adjusted (and rounded down to the nearest whole number) in accordance with
the terms of the Plan.



--------------------------------------------------------------------------------

Applicable Law

   This Agreement will be interpreted and enforced under the laws of the State
of Delaware, other than any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

Data Privacy

   In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.    By
accepting these Restricted Stock Units, you give explicit consent to the Company
to process any such personal data. You also give explicit consent to the Company
to transfer any such personal data outside the country in which you are
employed, including with respect to non-U.S. resident grantees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.

Consent to Electronic Delivery

   The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to receive, the Company would be pleased to
provide copies.

Electronic Signature

   All references to signatures and delivery of documents in this Agreement can
be satisfied by procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents,
including this Agreement. Your electronic signature is the same as, and shall
have the same force and effect as, your manual signature. Any such procedures
and delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

The Plan

   The text of the Plan is incorporated in this Agreement by reference.    This
Agreement and the Plan, together with the Separation Agreement between you and
the Company dated as of August 30, 2013, constitute the entire understanding
between you and the Company regarding this grant of Restricted Stock Units. Any
prior agreements, commitments or negotiations concerning this grant are
superseded.



--------------------------------------------------------------------------------

Accepted and agreed: MORGANS HOTEL GROUP CO. By:   /s/ Jason T. Kalisman   Date:
August 30, 2013   Print Name: Jason T. Kalisman   Print Title: Interim Chief
Executive Officer

 

MICHAEL GROSS Signature:  

/s/ Michael Gross

Date:   August 30, 2013  